DENY; and Opinion Filed August 22, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00919-CV

    IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY AND
                      TERECINA SHAHAN, Relators

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01423-C

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Molberg
       Before the Court is relators’ August 5, 2019 petition for writ of mandamus in which relators

contend the trial court abused its discretion by denying their motion to abate extra-contractual

claims in the underlying underinsured motorist lawsuit. To be entitled to mandamus relief, relators

must show both that the trial court has clearly abused its discretion and that relators have no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing the petition and the mandamus record, we conclude relators have not

shown they are entitled to the relief requested.
        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the

relief sought).




                                                    /Ken Molberg/
                                                    KEN MOLBERG
                                                    JUSTICE



190919F.P05




                                                 –2–